PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/118,294
Filing Date: 30 Aug 2018
Appellant(s): Kiernan et al.



__________________
David V. Sanker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated March 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Withdrawn Rejections
	None.
	New Grounds of Rejection
	None.
	(2) Response to Argument 
	A.	Claims 1, 19 and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0307789 to Karamath et al. (“Karamath”) in view of U.S. Patent Application Publication No. 2010/0309162 Nakanishi et al. (“Nakanishi”) 
Independent claim 1
Appellant argues:
B. 1. Karamath and Nakanishi do not teach “each column of the capacitive sense elements comprises a respective n column electrodes that are interdigitated with each other and electrically disconnected from each other, n being a positive integer greater than 1”. (Appeal Brief p. 13)
The argument is unpersuasive because for example, see annotated Fig. 17 of Nakanishi below, 
Note: Applicant invention Figs. 4A - 4C; 404 each column is equivalent to Nakanishi fig. 17; 27A & 28A (1st column), 
Figs. 4A - 4C; 404 & 406 column electrodes is equivalent to fig. 17; 27B & 28B (column electrodes), 
Figs. 4A - 4C; 402 row electrodes is equivalent to fig. 17; 22 (row electrodes).
each column (fig. 17; 27A & 28A (1st column) is equivalent to figs. 4A - 4C; 404 each column) of the capacitive sense elements (par. [0157] capacitive touch panels…) comprises a respective n column electrodes (fig. 17; 27B & 28B (column electrodes) is equivalent to figs. 4A - 4C; 404 & 406 column electrodes) that are interdigitated with each other and electrically disconnected from each other, n being a positive integer greater than 1. (fig. 17; 27B & 28B column electrodes greater than 1.)  (par. [0158] The projection part 28B protrudes in a direction (for example, the row direction) crossing the extension direction of the electrode part, and has, for example, a rod-like shape as shown in FIG. 17. The detection electrode 28 has, for example, a comb-like shape formed by the electrode part and the plurality of projection parts 28B. In the detection electrode 28, for example, the projection parts 28B are disposed close to the projection parts 27B so that the projection parts 27B of the detection electrode 27 and the projection parts 28B of the detection electrode 28 are disposed alternately in a direction (for example, the column direction) crossing the extension direction of the scan electrodes 22.)

Note: Examiner interpreted each column (fig. 17; 27A & 28A (1st column) is equivalent to figs. 4A - 4C; 404 each column) Applicant did not claim “a single column.” 

B. 2. Karamath and Nakanishi do not teach “each row electrode forms n rows of capacitive sense elements at intersections with the column electrodes”. (Appeal Brief p. 14)
Nakanishi teaches each row electrode (fig. 17; 22 (row electrodes) is equivalent to figs. 4A - 4C; 402 row electrodes) forms n rows (fig. 17; 22 (row electrodes) is equivalent to figs. 4A - 4C; 402 row electrodes) of capacitive sense elements at intersections with the column electrodes (fig. 17; 27B & 28B (column electrodes) is equivalent to figs. 4A - 4C; 404 & 406 column electrodes).
Appellant argues that “each row electrode 22 intersects all of the column electrodes, and all of those intersections are in one row.” (Appeal Brief p. 15)
Note: Examiner interprets see annotated Fig. 17 below, since (fig. 17; 27A & 28A (1st column)) and (fig. 17; 22 (row electrodes)) intersects all of the column electrodes (fig. 17; 27B & 28B (column electrodes).
                                
    PNG
    media_image2.png
    389
    685
    media_image2.png
    Greyscale
  
                    Current Application 

    PNG
    media_image3.png
    867
    1195
    media_image3.png
    Greyscale

                                  Prior Art “Nakanishi”
3. C. Claims 9 and 10, Appellant argues that Karamath does not teach or suggest that “…each row electrode in the first electrode layer corresponds to a two-dimensional sub-array of capacitive sense elements that has n rows of capacitive sense elements.” (Appeal Brief p. 15)
The argument is unpersuasive because Karamath teaches …each row electrode (fig. 5B; 23) in the first electrode layer (fig. 5A; 31) corresponds to a two-dimensional sub-array of capacitive sense elements (par. [0157] capacitive touch panels….) that has n rows of capacitive sense elements. (fig. 5B and pars. [0129] -  [0130]; lines 1 - 4 and 12 - 16; The column electrode segments 22 and row electrode segments 24 may from a tessellating pattern. The column and row electrode segments 22, 24 may be of rectangular shape or of any other regular tessellating pattern, such as for example a diamond shape.) e.g. see annotated Fig. 5B of Karamath below two-dimensional sub-array of capacitive sense elements.   

    PNG
    media_image4.png
    512
    550
    media_image4.png
    Greyscale
 
B.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in Karamath et al. “US 2013/0307789” in view of Nakanishi “US 2010/0309162” and further in view of Bulea et al. “US 2013/0181943”.
3. D. Claim 13 Appellant argues: Bulea does not teach or suggest that “…n is equal to or greater than 3; and 
 (Appeal Brief p. 16)
The argument is unpersuasive because Bulea teaches …n is equal to or greater than 3; (fig. 5 and par. [0100] more than two sensor electrodes 302 may be interdigitated with each portion of sensor electrode 301...)and 
the two-dimensional sub-array of capacitive sense elements has three or more rows of sense elements, (fig. 5 and par. [0100] more than two sensor electrodes 302 may be interdigitated with each portion of sensor electrode 301...) each covering at least part of height of the respective row electrode. (par. [0100])

C.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in Karamath et al. “US 2013/0307789” and Nakanishi “US 2010/0309162” in view of Bulea et al. “US 2013/0181943” and further in view of Shepelev et al. “US 2016/0291721”.
3. E. Claim 14, Appellant argues: Shepelev does not teach or suggest that “…a column routing layer including a plurality of interconnect sets, wherein each interconnect set includes n column interconnects that are electrically coupled to the n rows of capacitive sense elements corresponding to each row electrode, respectively.” Shepelev does not teach or suggest that the column of “sensor electrodes 120” coupled to the set of “conductive routing traces 240” correspond to each single row electrode. 
This argument is unpersuasive because Shepelev teaches the n rows of capacitive sense elements corresponding to each row electrode, respectively. (par. [0060] at least two sensor electrodes 120 may share at least one common electrode. While the following description may describe that sensor electrodes 120 and/or grid electrode 122 comprise one or more common electrodes, various other display electrodes as describe above may also be used in conjunction with the common electrode or as an alternative to the common electrodes.) 
Appellant arguments are unpersuasive Karamath and Nakanishi as a whole teach all the limitations of claims 1 and 9 - 10. 
Claim 13, the combination of Karamath, Nakanishi and Bulea as a whole teach all the limitations of claim 13.
Claim 14, the combination of Karamath, Nakanishi, Bulea and Shepelev as a whole teach all the limitations of claim 14.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SOSINA ABEBE/ Examiner, Art Unit 2626                                                                                                                                                                                                       
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626  

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),